Case: 2:20-cv-05923-EAS-EPD Doc #: 1-1 Filed: 11/17/20 Page: 1 of 5 PAGEID #: 6

Pro $e 1 12/16) Complaint for a Civil Case

 

UNITED STATES DISTRICT COURT
for the
Southem District of Ohio —_—[¥]

United States Supreme Court

Joy Preston

Citizen(s) of Ohio, American Victims Case No. 2 20 CVs Q 9 5

(to be filled in by the Clerk’s 59

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of ail the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

)

)

)

)

) Jury Trial: (check one) [| Yes [}no
)

)

“v ) {dudge Sargus
Hillary & Bill Clinton and foundation, Lancaster CPS ) coe
and Domestic Relations Court; Laura B Smith, GAL }

Sonya Marshal, Mike DeWine, Dave Yost, Andrew )
Ginther, Zach Klien CMHA-Alvis )
Defendant(s) )

(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please }

write “see attached” in the space and attach an additional page )

with the full list of names.)

Bear Pires bee arr 7 eA eo wa
u ce

am E alt «iia i ane 8 oF dar tate a

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Joy Preston
Street Address 1731 Richmond Ave Apt 9
City and County Columbus, Franklin
State and Zip Code OH, 43203
Telephone Number 380-800-6220
E-mail Address joy2200@protonmail.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifmown). Attach additional pages if needed.

Page 1 of 5
Case: 2:20-cv-05923-EAS-EPD Doc #: 1-1 Filed: 11/17/20 Page: 2 of 5 PAGEID #: 7

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Defendant No. 3

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Gov. Mike DeWine/ AG Dave Yost
Job or Title (if known) Govemor of Ohio- State of Ohio
Street Address 77 S. High Street — 30thFioor/30 E. Broad St., 14th Floor/
City and County Columbus, Franklin
State and Zip Code Ohio, 43215/43220
Telephone Number (614) 466-3555/614-228-2481
E-mail Address (if known)
Defendant No. 2
Name Lancaster Ohio DR Court/CPS/GAL
Job or Title (known) Judge Laura B. Smith, Attorney/GAL Sonya Marshall/CPS Agencie
Street Address 224 East Main Street, 4th Floor/239 West Main St
City and County Lancaster, Fairfield
State and Zip Code Ohio, 43130
Telephone Number 740-652-7440/(740) 652 - 7889
E-mail Address (if known)

 

 

 

 

 

 

Name Hilary & Bill Clinton

Job or Title (if known) Clinton Foundation (Unsure found it online)
Street Address 1200 President Clinton Avenue

City and County Little Rock

State and Zip Code AK

Telephone Number (501) 374-4242

E-mail Address (if known)

 

 

 

 

 

 

 

 

Defendant No. 4
Name CMHA- Alvis(Amethyst)
Job or Title (f known) Administration & (Celen Revels)- Alvis Owner (Adele Johnson)
Street Address 880 E 11th Ave/2100 Stella C/455 East Mound
City and County Columbus, Franklin
State and Zip Code OH, 4321 1/23215
Telephone Number (614) 421-6000/(614) 252-8402/(614) 242-1284
E-mail Address (#f known)

 

Page 2 of 5
Pro Se 1

Case: 2:20-cv-05923-EAS-EPD Doc #: 1-1 Filed: 11/17/20 Page: 3 of 5 PAGEID #: 8

ev. 12/16) Complaint for a Civil Case

 

IL

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[_ |Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.

Ohio Statues: ORC 2909.24 Terrorism; ORC 2909.23 Making Terroristic Threat;ORC 2923.31
Engaging in Pattem of Corrupt Activity; ORC 2923.03 Complicity; ORC 2917.31 Inducing Panic law;
ORC 2923.01 Conspiracy; ORC 3599.01 Bribery statute; ORC 2921.45 Interfering with Civil Rights
ORC 2905.12 Coercion; ORC 2903.34 Patient abuse or Neglec statute;ORC 2935.10(A) mandates a
criminal investigation.Constitution such as A3, AG, A7, A8, A9, A10, A11, A12. United States Code

If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a, If the plaintiff is an individual
The plaintiff, (ame) Joy Preston , is a citizen of the
State of (name) Ohio

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name)
and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff )

2. The Defendant(s)
a. If the defendant is an individual

The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

Page 3 of 5
Case: 2:20-cv-05923-EAS-EPD Doc #: 1-1 Filed: 11/17/20 Page: 4 of 5 PAGEID #: 9

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
RRR enammeeeemenaeemmmmmmmmmmmmmmmmmeemmmmmememms=eeeeeeeeeeeeeeeeeeeeeeene ee EEE———

b. If the defendant is a corporation

The defendant, (name) Ohio Goverment officials and agencies _> is incorporated under
the laws of the State of (name) Ohio , and has its

principal place of business in the State of (name) Ohio

 

 

 

Or is incorporated under the laws of (foreign nation) ,
and has its principal place of business in (name)

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (exp/ain):

The State of Ohio citizens and law enforcement are targets for the political, corrupt and criminal
acts being exposed. They have been stealing funding for years, denying citizens their rights
under Ohio laws, they together have become a domestic terrorist organization in power. They
are denying civil rights and displacing people, taking their kids, changing records and illegally
covering up their crimes

I, Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Most recently They neglected to protect my daughter from harm, placed her with her abuser, she was terrified to
leave, failed to conduct proper investigation and allegations of abuse. In violation of 18USC242, 18USC245, and
18USC246, they acted in gross negligence and in retaliation. | had her safe with me since the disclosure, until
they had a court date, without my knowledge 10/29/2020. The police came to enforce the order to remover her
and if | refused | would be arrested. GAL saying things that were not true, CPS covered up for the foster dad who
sexually abused my son. They used their abuse of laws, powers and authority, illegally funling money for years.

Iv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time, Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

They have been doing things more outwardly recently and we have become targets after | made a request for
funds due to trying to escape the corruption. He then took the report and told his friends in the corrupt system that
| knew they were depriving Ohioans and myself freedom from human trafficking and Child sex trafficking through
CPS, Lancaster Ohio for both of my children. | have almost 4 years clean and sober, but they have lied and used
mental health in place of taknig my freedom of religion. They used their abuse of laws, powers and authority,

when | started speaking up, to steal my daughter by court order or else arrest and give her to her sexually,
physically, ehave nothing and no freedom. $341 million to Mayor Gunther, but he is taking $15 million away from

Page 4 of 5
Case: 2:20-cv-05923-EAS-EPD Doc #: 1-1 Filed: 11/17/20 Page: 5 of 5 PAGEID #: 10

Pra Se 1 . 12/16) Complaint for a Civil Case
a

For the state citizens who suffered in the state of Ohio, | know we got 2.2Billion 4/2020. before doing a audit, All
the CoVid funding back from DeWine and friends. 600 Billion from the Contract With Black America! To give back
to Americans. Then ALL the funding The Clinton, Biden and Obama Families have received and or benefited
from, including their presidential life long compensations! This is for the factual and provable, BILLIONS stolen
from Haiti over the years, They along with Bill Gates, George Sorras, Jennifer Preston, Leah Gorsuch, and the list
goes on. Ohio protects pedophiles more than they do children. | have been reporting corruption

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case,

Date of signing: 11/17/2020

 

Signature of Plaintiff
Printed Name of Plaintiff

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

Page 5 of 5
